February 9, 1993      [NOT FOR PUBLICATION]
                      [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 92-1847

                   FRANCO ACEVEDO DIAZ, ET AL.,

                      Plaintiffs, Appellees,

                                v.

               JOSE E. APONTE DE LA TORRE, ET AL.,

                      Defendants, Appellees.

                                             

                     DIANETTE MATOS, ET AL.,

                     Plaintiffs, Appellants.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

            [Hon. Justo Arenas, U.S. Magistrate Judge]
                                                     

                                             

                              Before

              Selya, Cyr and Stahl, Circuit Judges.
                                                  

                                             

     Raul Barrera Morales for appellants.
                         
     William Reyes Elias, with whom  Cesar R. Miranda Law  Office
                                                                 
was on brief, for defendants-appellees.

                                             

                                             

               Per  Curiam.   The  appellants herein,  plaintiffs
               Per  Curiam.
                          

below,  appeal from adverse jury verdicts.  We have canvassed the

record, studied the briefs, and entertained oral argument.  

          The  evidence was clearly  conflicting.  And, moreover,

the  plaintiffs neither  challenged  the magistrate  judge's jury

instructions  nor moved for a  new trial after  the verdicts were

rendered.   Under the circumstances, we  need go no further:   we

decline  to   disturb  the   jury's  evaluative   judgments,  its

resolution  of evidentiary  conflicts, or  its choice  among what

were, at the very least, plausible, albeit competing, inferences.

See  La Amiga del Pueblo, Inc. v.  Robles, 937 F.2d 689, 691 (1st
                                         

Cir. 1991).

          This appeal, in its present posture, presents no fairly

debatable  question  for  appellate   review.    We,   therefore,

summarily affirm.1  See 1st Cir. Loc. R. 27.1. 
                       

Affirmed.
        

                    

     1The   companion  appeals,   Nos.   92-1846   and   92-1848,
consolidated for  oral argument  before us,  will be  resolved by
separate opinion.